Citation Nr: 1444250	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  04-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to April 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

The Veteran testified at a Travel Board hearing before the undersigned in December 2013.   At that time the Veteran submitted a waiver of RO review of additional evidence he submitted that day.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a current cervical spine disability due to service and he has submitted private medical opinions in support of his claim.  He has pointed out that his service treatment records (STRs) reflect that he injured his neck more than once during service.  He asserted at his hearing that the post service neck injuries caused additional cervical disability and are not the root cause of his current neck disability.  He pointed out that degenerative spurs were shown on x-ray examination immediately following his post service motor vehicle accident (MVA) in 1988.  He asserted that degenerative spurs could not have developed so quickly from that MVA accident and must be a result of his prior in-service injuries.

The Veteran was provided a VA fee basis examination of the cervical spine in September 2003 and the examiner opined that the Veteran's current degenerative disc disease of the cervical spine is unrelated to episodes of neck strain in service.  Although the fee basis examiner stated that he reviewed the Veteran's claims file, he did not discuss an August 11, 1975 x-ray report of the cervical spine that is in the STRs.  He also did not discuss a July 15, 1988 private myelogram that indicated osteophyte spur formation on the cervical spine.  Additionally he did not discuss private favorable medical opinions in the file (dated in March 2003, October 2003, November 2003 and June 2004).  Where VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA examination, and an opinion showing a thorough consideration of the Veteran's pertinent medical history, should be obtained. 

At the above described VA examination the Veteran reported private medical treatment for his neck condition in 1998 from a Dr. Pentalockies, and in 2000 from a Dr. Hown.  Records of such treatment are not in the claims file and have not been requested.  These records should be requested and considered if obtained.

In a letter dated in November 2013 the Veteran described in detail a medical opinion from Dr. Joseph Barnes.  However, the opinions of record from Dr. Barnes are not as detailed as the opinion described by the Veteran in his November 2013 letter.  The Veteran should be asked to submit a copy of the Dr. Barnes opinion that he described in his November 2013 letter.  

The Veteran should be requested to provide any additional treatment records regarding the cervical spine which have not already been submitted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorizations, request copies of the Veteran's treatment records from Dr. Pentalockies dated in 1988 and from Dr. Hown dated in 2000.

2.  Request that the Veteran submit a copy of the medical opinion regarding his cervical spine from Dr. Joseph Barnes that he described in his November 2013 letter to the Board. 

3.  Request that the Veteran provide the names and addresses of all medical providers (private or VA) who have provided him treatment for a cervical spine disability and whose records have not already been submitted.  After obtaining any necessary authorizations from the Veteran, request copies of all treatment records identified by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

4.  After the above development has been completed, afford the Veteran a VA orthopedic examination to determine the current nature and likely etiology of the Veteran's cervical spine disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner should discuss the STRs that show a neck injury from a parachute jump in August 1975, a June 1978 neck injury from being hit from behind in the bumper cars resulting in tingling in the armpits and very limited range of motion of the neck, and a diving injury (apparently in August or September 1978) resulting in muscle spasm of the neck.  Additionally, the examiner should discuss an August 11, 1975 x-ray report of the cervical spine that is in the STRs.  

The examiner should also discuss the discuss the July 15, 1988 private myelogram report that indicated osteophyte spur formation on the cervical spine, and a July 15, 1988 CT scan report of the cervical spine which noted encroachment upon the anterior subarachnoid space, but was read as "no significant abnormality."

The examiner should also discuss the private favorable medical opinions in the file (Including those dated in March 2003, October 2003, November 2003 and June 2004) and why the examiner agrees or disagrees with them.  

The examiner should opine as to whether any diagnosed cervical spine disorder at least as likely as not (a probability of 50 percent or greater) is due to the Veteran's neck injury during service or related to any aspect of the Veteran's active service.  

All findings must be reported in detail with a complete rationale provided for all opinions. 

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the February 2009 supplemental statement of the case.  The Veteran and his representative should be provided an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



